Response by Judge Paynter to petition for rehearing.
Per Curiam.
It is not a difficult matter for zealous counsel to conclude that a court has not fully understood the record, when its conclusions on the facts and the law do not accord with their views. 'This is unfortunate, but it has always been so, and will continue to be, so long as courts exist, and lawyers are unsuccessful in the prosecution of cases before- them. The alleged inaccuracy of- the court in summarizing the purpose of the action had not the slightest effect on -the conclusion of the court. On the contrary, the court accurately states the claim of the county as to its alleged ' right to dividends on stock issued to taxpayers or their assignees before such certificates of stock were so issued. Notwithstanding the- criticism which counsel saw proper to .make of the opinion of the court, wherein the purpose of the action was stated with reference to the claim to which we have just referred, counsel who filed the petition for a rehearing were so impressed with the opinion of the court on that question that they were moved to say in the petition for rehearing, “We have regarded the right of the county in this particular as doubtful, and will not further insist upon the same.”
-= In the opinion of the court it is stated that in Hardin *201County v. Louisville & Nashville Railroad Co., 92 Ky., 412, 14 R., 401, 17 S. W., 860, “the interest did not cease to run on the subscription until the -cash dividend was declared, in June, 1864,” and “the conclusion of the court is now adhered to.” Counsel criticise the opinion because they seem to conclude that the court did not follow the Hardin County case. The court did adhere to it in holdiifg that the stock dividend of one-quarter of 1 per cent, did not stop the running of interest, and that the interest was not stopped until the payment of a cash dividend. However, on the question of estoppel the court said the facts of this case are essentially different from those of the Hardin County case. The court in the Hardin County case refused to apply the doctrine of estoppel. In this case the court did apply it to an essentially different state of facts. The criticism of counsel could only be justified upon the theory that, because the court refused to apply the doctrine of estoppel against one county, it can not do it against another county on a different state of facts. The court admits an error in saying that Hart county was represented at a certain meeting of. stockholders, but the correction of this error does not render it improper to apply the doctrine of estoppel to the facts of this case. It might be conceded that the court reached an erroneous conclusion on all the questions adjudged, save the one wherein the court held that the assignment of the principal stock carried with it the claim for interest stock; still Hart county was not entitled to recover. The court adheres to the conclusion reached on that question.
The whole court (except Judge Hobson, who did not sit in the case) considered the petition for a rehearing and overruled it.